--------------------------------------------------------------------------------

Exhibit 10.28
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of May 4, 2015
by and between Photronics, Inc., a Connecticut corporation (the “Company”),
having a principal place of business at 15 Secor Road, Brookfield, CT 06804 and
Peter S. Kirlin(“Executive”) residing at 18 Butternut Ridge, Newtown, CT 06470.


WITNESSETH:


WHEREAS, the Company and Executive desire to enter into this Agreement to assure
the Company of the continuing service of Executive and to set forth the terms
and conditions of Executive’s employment with the Company.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:


1. Term. The Company agrees to employ Executive and Executive hereby accepts
such employment, in accordance with the terms of this Agreement. Subject to
Section 5, the term of Executive’s employment shall commence on the date hereof
and continue for three (3) years thereafter unless this Agreement is earlier
terminated as provided herein (the “Term”); provided, however, that unless the
Company gives written notice to Executive at least thirty (30) days prior to the
end of the Term of this Agreement (as the Term may be extended pursuant to this
Section 1), on each anniversary of the date hereof, the Term of this Agreement
shall automatically be extended for an additional one (1) year period.


2. Services. So long as this Agreement shall continue in effect, Executive shall
devote Executive’s full business time, energy and ability to the business,
affairs and interests of the Company and its subsidiaries and matters related
thereto. Executive shall use his best efforts and abilities to promote the
Company’s interests and shall perform faithfully the services contemplated by
this Agreement in accordance with the Company’s policies as established by the
Board of Directors of the Company.


3. Duties and Responsibilities.


(a) Executive shall serve as the Chief Executive Officer of the Company. In the
performance of Executive’s duties, Executive shall report directly to the
Executive Chairman and the Board of Directors, and shall have such duties,
responsibilities and authority as may from time to time be assigned to the
Executive by the Executive Chairman or the Company’s Board of Directors.


(b) In addition, Executive agrees to observe and comply with the policies, rules
and regulations of the Company. The Company agrees that the duties which may be
assigned to Executive shall be the customary duties of the office of the Chief
Executive Officer and shall not be inconsistent with the provisions of the
charter documents of the Company or applicable law.
 
1

--------------------------------------------------------------------------------

4. Compensation.


(a) Base Compensation. During the Term, the Company agrees to pay Executive a
base salary at the rate of $525,000 per year payable in accordance with the
Company’s customary payroll practices generally applicable to similarly situated
employees as may be in effect from time to time (the “Base Salary”). All
payments required hereunder, including the payments required by this Section
4(a), may be allocated by the Company to one or more of its subsidiaries to
which Executive renders services but the Company shall remain responsible for
all payments hereunder and Executive shall have no obligation to seek payment
from such subsidiaries.


(b) Periodic Review. The Compensation Committee or the Board of Directors of the
Company shall review Executive’s Base Salary and Benefits (as defined below)
from time to time in accordance with the normal business practices of the
Company. The Company may in its sole discretion increase the Base Salary during
the Term. The amount of any increase combined with the previous year’s Base
Salary shall then constitute Executive’s Base Salary for purposes of this
Agreement.


(c) Additional Benefits. During the Term, the Executive shall be entitled to
participate in the employee benefit plans and arrangements as the Company may
establish from time to time in which other employees similarly situated are
entitled to participate (which may include, without limitation, bonus plan(s),
medical plan, dental plan, disability plan, basic life insurance and business
travel accident insurance plan, 401(k) plan, stock option or stock purchase
plans or any successor plans thereto (the “Benefits”)). The Company shall have
the right to terminate or change any such plans or programs at any time.


(d) Automobile Allowance. During the Term of this Agreement, the Company shall
provide the Executive with an automobile allowance or company car consistent
with the Company’s policies and provisions applicable to other similarly
situated executives of the Company.


(e) Vacation. During the Term of this Agreement, Executive shall be entitled to
four (4) weeks’ paid vacation per calendar year, which shall not be transferable
to any subsequent year.


5. Termination. This Agreement and all rights and obligations hereunder, except
the rights and obligations contained in this Section 5, Section 7 (Confidential
Information), Section 8 (Non-Competition), Section 9 (Intellectual Property) and
Section 10 (Remedies), which shall survive any termination hereunder, shall
terminate upon the earliest to occur of any of the following:


(a) Resignation without Good Reason; Retirement. Upon the resignation by
Executive without Good Reason (as defined below) following at least thirty (30)
days written notice to the Company or retirement from the Company in accordance
with the normal retirement policies of the Company, Executive shall be entitled
to receive a payment in the amount of the sum of (A) Executive’s Base Salary
through the last day of employment to the extent not theretofore paid, (B) any
compensation previously deferred by Executive (together with any accrued
interest or earnings thereon), and (C) any accrued vacation pay according to
Company U.S. Vacation Policy, in each case to the extent not theretofore paid
(the sum of the amounts described in clauses (A), (B) and (C) shall be
hereinafter referred to as the “Accrued Obligations”), in a lump sum, subject to
statutory deductions and withholdings, in cash within ten (10) business days
after the last day of employment or any earlier time required by applicable law.
 
2

--------------------------------------------------------------------------------

(b) Death or Disability of Executive.


(i) If Executive’s employment is terminated by reason of Executive’s death or
disability, this Agreement shall terminate without further obligations to
Executive (or Executive’s heirs or legal representatives) under this Agreement,
other than for:


(1) Payment of any Accrued Obligations, which shall be paid to Executive or
Executive’s estate or beneficiary, as applicable, in a lump sum, subject to
statutory deductions and withholdings, in cash within ten (10) business days
after the date of termination or any earlier time required by applicable law.


(2) Payment to Executive or Executive’s estate or beneficiary, as applicable, of
any amount accrued pursuant to the terms of any other applicable benefit plan.


(ii) If Executive shall become disabled, Executive’s employment may be
terminated only by written notice from the Company to Executive.


(iii) For the purposes of this Agreement, “disability” or “disabled” shall mean
a mental or physical incapacity which prevents Executive from performing
Executive’s duties with the Company for a period of three hundred sixty (360)
consecutive calendar days, as certified by a physician selected by the Company
or its insurers.


(c) Termination for Cause.


(i) The Company may terminate Executive’s employment and all of Executive’s
rights to receive Base Salary, and any Benefits hereunder for Cause.


(ii) Upon such termination for Cause, Executive shall be entitled to receive any
Accrued Obligations, which shall be paid to Executive in a lump sum, subject to
statutory deductions and withholdings, in cash within ten (10) business days
after the date of termination or any earlier time required by applicable law.


(iii) For purposes of this Agreement, the term “Cause” shall be defined as any
of the following:
 
(1) Executive’s material breach of any of any obligations under this Agreement
(other than by reason of physical or mental illness, injury, or condition);
 
3

--------------------------------------------------------------------------------

(2) Executive’s conviction by, or entry of a plea of “guilty” or “nolo
contendere” in a court of competent and final jurisdiction for any felony that
impairs his ability to perform his duties to the Company or any crime of moral
turpitude;


(3) Executive’s commission of an act of fraud upon the Company;


(4) Executive’s engaging in willful or reckless misconduct or gross negligence
in connection with any property or activity of the Company or its Affiliates;


(5) Executive’s repeated and intemperate use of alcohol or illegal drugs after
written notice from the Board or Directors;


(6) Executive’s material breach of any other material obligation to the Company
(other than by reason of physical or mental illness, injury, or condition) that
is or could reasonably be expected to result in material harm to the Company;


(7) Executive’s becoming insolvent or filing for bankruptcy;


(8) Executive’s becoming barred or prohibited by the SEC from holding my
position with the Company; or


(9) Executive’s violation of any duty of loyalty (i.e., engaging in
self-interested transactions, misappropriation of business opportunities that
belong to the Company, or a breach of Executive’s fiduciary duties to the
Company).


(d) Termination Without Cause; Resignation For Good Reason.


(i) Notwithstanding any other provision of this Section 5, (i) the Company may,
at its option and at any time, provide to Executive: (A) up to twelve (12)
months’ advance written notice of termination of employment without Cause, or
(B) written notice of a current material adverse change in the Executive’s
position (such notice in (A) or (B) being referred to herein as a “Working
Notice”). If the Company issues a Working Notice to the Executive, any
entitlement to a Severance Payment and Benefit Period (as defined below) shall
be reduced in proportion to the period covered by the Working Notice. During the
period covered by the Working Notice, the Executive shall continue to provide
the services according to Section 2, hereof as an employee of the Company. If
the Executive resigns during the period covered by the Working Notice, then
Executive shall receive only the Accrued Obligations through the date of
termination. Executive, upon thirty (30) days advance notice to the Company,
shall have the right to resign for Good Reason.


(ii) If Executive is so terminated without Cause or resigns for Good Reason,
Executive shall receive from the Company:


(1) Any Accrued Obligations through the date of termination, which shall be paid
to Executive in a lump sum, subject to statutory deductions and withholdings, in
cash within ten (10) business days after the date of termination or any earlier
time required by applicable law.
 
4

--------------------------------------------------------------------------------

(2) A payment (“Severance Payment”) equal to twelve (12) months of Executive’s
current Base Salary. The Severance Payment shall be paid by the Company to
Executive in equal installments, following the expiration of the Revocation
Period defined in the Release referred to in Section 5(d)(iv), in accordance
with the Company’s customary payroll practices generally applicable to similarly
situated employees as may be in effect from time and shall be subject to
statutory deductions and withholdings.


(3) Payment of Executive’s COBRA premiums for the 360-day period following
termination of employment (“Benefit Period”), provided Executive elects to
receive COBRA continuation coverage and is eligible for COBRA continuation
coverage.


(iii) As used in this Agreement, the term “Good Reason” shall mean (i) (except
as set forth in Section 5(e)) the relocation of the Company’s principal
executive offices to a location outside the contiguous 48 United States without
the consent of Executive or (ii) a material diminution in Executive’s overall
employee benefits not the result of changes in benefit plans affecting other
employees, without the consent of Executive.


(iv) As a condition to receiving the payment and benefits extension contemplated
by Section 5(d) or 5(e), Executive agrees to execute and deliver to the Company
the Release substantially in the form attached to this Agreement as Exhibit A.


(e) Change of Control.


(i) For purposes of the Agreement, a “change of control” means, and shall be
deemed to have taken place, if;


(1) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14 (d) (2) of the Exchange Act, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 of the General Rules
and Regulations under the Exchange Act), directly or indirectly, of securities
of the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote in the election of
directors of the Company;


(2) during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement) individuals who at the beginning of
such period constituted the Board and any new directors, whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least three-fourths (3/4ths) of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board;
 
5

--------------------------------------------------------------------------------

(3) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), and shareholders of the
Company immediately prior to such Transaction do not, immediately after the
Transaction, own more than 50% of the combined voting power of the Company or
other corporation resulting from such Transaction; or


(4) there is a “change in control” of the Company within the meaning of Section
280G of the U.S. Federal internal revenue code of 1986.


(iii) If during the period three (3) months before or two (2) years following a
“change in control” of the Company (or any successor), the Executive is
terminated by the Company for any reason (other than for Cause as defined in
Section 5(c) thereof), including an election by the Company or its successor not
to extend this Agreement pursuant to Section 1, or the Executive resigns for
Good Reason as defined in Section 5(e)(ii)), “ ”Executive shall be entitled to
receive a cash payment equal to eighteen (18) months of Executive’s current Base
Salary and the benefits described in Section 5(d)(ii) of the Agreement. Upon
such “change of control” during the Term, the Term of this Agreement shall
automatically be the period equal to the longer of (i) two (2) years from the
date of the “change of control” or (ii) the remaining period of the initial
three (3) year Term after the “change of control”. In no event shall Executive
be entitled to receive both the Severance Payment described in Section 5(d)
hereof and the “change of control” payment described in this Section 5(e).


(iv) Any payments to be made to Executive in connection with this Section 5(e)
shall be made in a lump sum, subject to statutory deductions and withholdings,
in cash within ten (10) business days after the date of termination or any
earlier time required by applicable law, following the expiration of the
Revocation Period defined in the Release referred to in Section 5(d)(iv).
 
6

--------------------------------------------------------------------------------

(g) Treatment of Stock Options Upon Change of Control or a Termination.


(i) All stock options or similar rights granted to Executive pursuant to the
Company’s stock option plans including, without limitation, any restricted stock
shall immediately vest as of the effective date of such “change of control”.


(ii) If this Agreement is terminated pursuant to clause (c) of this Section 5 or
if Executive resigns his employment, all unvested stock options granted to
Executive pursuant to the Company’s stock plans shall terminate immediately.


To the extent that the Executive has been granted stock options intended to be
incentive stock options under Section 422 of the Internal Revenue Code, such
stock options shall cease to be incentive stock options and shall be treated as
nonqualified stock options if the options are exercised by the Employee more
than three (3) months (one year in case of death or disability as defined in
Section 422 of the Internal Revenue Code) following termination of employment.


Except as expressly modified by this clause (g) of this Section 5, all stock
options and similar rights granted under the Company’s stock plans shall remain
subject to all of the terms and conditions of the applicable stock plans and
agreements evidencing the grants thereof.


(h) Exclusive Remedy. Executive agrees that the payments other benefits provided
and contemplated by this Agreement shall constitute the sole and exclusive
obligation of the Company in respect of Executive’s employment with and
relationship to the Company and that the full payment thereof shall be the sole
and exclusive remedy for any termination of Executive’s employment. Executive
covenants not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment.


6. Business Expenses. During the Term of this Agreement, to the extent that such
expenditures satisfy the criteria under the Internal Revenue Code or other
applicable laws for deductibility by the Company (whether or not fully
deductible by the Company) for federal income tax purposes as ordinary and
necessary business expenses, the Company shall provide the Executive with
reimbursement of reasonable business expenses incurred by the Executive while
conducting Company business in a manner consistent with the Company’s policies
and provisions applicable to the Executives of the Company.


7. Confidential Information.


(a) Executive acknowledges that the nature of Executive’s employment by the
Company is such that Executive shall have access to information of a
confidential and/or trade secret nature which has great value to the Company and
which constitutes a substantial basis and foundation upon which the business of
the Company is based. Such information includes (A) trade secrets, inventions,
mask works, ideas, processes, manufacturing, formulas, source and object codes,
data, programs, other works of authorship, know-how, improvements, discoveries,
developments or experimental work, designs, and techniques; (B) information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers; (C) information regarding the skills and
compensation of other employees the Company or its affiliates, including but not
limited to, their respective business plans or clients (including, without
limitation, customer lists and lists of customer sources), or information
relating to the products, services, customers, sales or business affairs of the
Company or its Affiliates (the “Confidential Information”).
 
7

--------------------------------------------------------------------------------

(b) Executive shall keep all such Confidential Information in confidence during
the Term of this Agreement and at any time thereafter and shall not disclose any
of such Confidential Information to any other person, except to the extent such
disclosure is (i) necessary to the performance of this Agreement and in
furtherance of the Company’s best interests, (ii) required by applicable law,
(iii) publicly known within the relevant industry, or (iv) authorized in writing
by the Board. Upon termination of Executive’s employment with the Company,
Executive shall deliver to the Company all documents, records, notebooks, work
papers, and all similar material containing any of the foregoing information,
whether prepared by Executive, the Company or anyone else.


8. Non-Competition. Executive covenants and agrees that commencing on the date
hereof and continuing for the entire Term of Executive’s employment and for
period of twelve (12) months thereafter (the “Restricted Period”), Executive
shall not:


(a) Work or be affiliated with in any capacity (including as a founder,
employee, owner, consultant, or otherwise), directly or indirectly, for himself
or on behalf of any other entity, in any business that manufacturers photomasks
or that is otherwise competitive with the business of the Company or any
subsidiary of the Company at any time during Executive’s employment or during
the Restricted Period, such as, for example and not as a limitation, Toppan, DNP
and the photomask manufacturing operations of semiconductor manufacturers such
as IBM and TSMC.


(b) Solicit, attempt to solicit, or assist others in soliciting or attempting to
solicit, directly or indirectly, any business related to the business of the
Company from any customers or prospective customers of the Company; for the
purposes of this Section 8, the term “customer” means any entity or person who
is or has been a client or customer of the Company during the time which
Executive was employed with the Company, and the term “prospective customer”
means a person or entity who became known to the Company during the time which
Executive was employed with the Company as a result of that person’s or entity’s
interest in obtaining the services or products of the Company; and


(c) Solicit, attempt to solicit, or assist others in soliciting or attempting to
solicit, directly or indirectly, for employment or similar capacity, any person
who is an employee of, or an independent contractor for, the Company or its
direct or indirect subsidiaries, parents or Affiliates or who was such an
employee within twelve (12) months prior to the date of such solicitation or
attempted solicitation.
 
8

--------------------------------------------------------------------------------

(d) Executive acknowledges that in the event of his employment with the Company
terminates for any reason, Executive will be able to earn a livelihood without
violating the foregoing restrictions.


(e) If any provision or clause, or portion thereof, within this Section 8 shall
be held by any court or other tribunal of competent jurisdiction to be illegal,
invalid, or unenforceable in such jurisdiction, the remainder of such provision
shall not be thereby affected and shall be given full effect, without regard to
the invalid portion. It is the intention of the parties that, if any court
construes any provision or clause within this Section 8, or any portion thereof,
to be illegal, void or unenforceable because of the duration of such provision
or the geographic area or matter covered thereby, such court shall reduce the
duration, area, or matter of such provision, and, in its reduced form, such
provision shall then be enforceable and shall be enforced.


9. Intellectual Property.


(a) Executive has no interest (except as disclosed to the Company) in any
inventions, designs, improvements, patents, copyrights and discoveries which are
useful in or directly or indirectly related to the business of the Company or to
any experimental work carried on by the Company. Except as may be limited by
applicable law, all inventions, designs, improvements, patents, copyrights and
discoveries conceived by Executive during the Term of this Agreement which are
useful in or directly or indirectly related to the business of the Company or to
any experimental work carried on by the Company, shall be the property of the
Company. Executive will promptly and fully disclose to the Company all such
inventions, designs, improvements, patents, copyrights and discoveries (whether
developed individually or with other persons) and will take all steps necessary
and reasonably required to assure the Company’s ownership thereof and to assist
the Company in protecting or defending the Company’s proprietary rights therein.


(b) Executive also agrees to assist the Company in obtaining United States or
foreign letters patent and copyright registrations covering inventions assigned
hereunder to the Company and that Executive’s obligation to assist the Company
shall continue beyond the termination of Executive’s employment but the Company
shall compensate Executive at a reasonable rate for time actually spent by
Executive at the Company’s request with respect to such assistance. If the
Company is unable because of Executive’s mental or physical incapacity (for the
period of such incapacity only) or for any other reason to secure Executive’s
signature to apply for or to pursue any application for any United States or
foreign letters patent or copyright registrations covering inventions assigned
to the Company (after reasonable efforts to contact employee), then Executive
hereby irrevocably designates and appoints the Company, each of its duly
authorized officers and agents as Executive’s agent and attorney-in-fact to act
for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by Executive. Executive will
perform all other lawful acts necessary to assist the Company to enforce any
copyrights or patents obtained including, without limitation, testifying in any
suit or proceeding involving any of the copyrights or patents or executing any
documents deemed necessary by the Company, all without further consideration but
at the expense of the Company. If Executive is called upon to render such
assistance after the termination of Executive’s employment, then Executive shall
be entitled to a fair and reasonable per diem fee in addition to reimbursement
of any expenses incurred at the request of the Company.
 
9

--------------------------------------------------------------------------------

10. Remedies. The parties hereto agree that the services to be rendered by
Executive pursuant to this Agreement, and the rights and privileges granted to
the Company pursuant to this Agreement, are of a special, unique, extraordinary
and intellectual character, which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and that a breach by Executive of any of the terms of this Agreement will cause
the Company great and irreparable injury and damage. Executive hereby expressly
agrees that the Company shall be entitled to the remedies of injunction,
specific performance and other equitable relief to prevent a breach of this
Agreement by Executive. This Section 10 shall not be construed as a waiver of
any other rights or remedies which the Company may have for damages or
otherwise.


11. Return of Property. Executive agrees to return, on or before his last day of
employment, all property belonging to the Company, including but not limited to
computers, PDA, telephone and other credit cards, Company business records,
Company automobile (if applicable), etc.


12. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, to achieve
the intent of the parties to the extent possible. In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.


13. Succession. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns and any such successor or assignee
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the stock of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise. The obligations and duties of Executive hereunder are personal and
otherwise not assignable. Executive’s obligations and representations under this
Agreement will survive the termination of Executive’s employment, regardless of
the manner of such termination.
 
10

--------------------------------------------------------------------------------

14. Notices. Any notice or other communication provided for in this Agreement
shall be in writing and sent if to the Company to its principal office at:


Photronics, Inc.
15 Secor Road, PO Box 5226
Brookfield, Connecticut 06804


Attention: General Counsel


or at such other address as the Company may from time to time in writing
designate, and if to Executive at the address set forth above or at such address
as Executive may from time to time in writing designate. Each such notice or
other communication shall be effective (I) if given by written
telecommunication, three (3) days after its transmission to the applicable
number so specified in (or pursuant to) this Section 14 and a verification of
receipt is received, (ii) if given by certified mail, once verification of
receipt is received, or (iii) if given by any other means, when actually
delivered to the addressee at such address and verification of receipt is
received.


15. Adequate Consideration. Executive acknowledges that the cash severance and
other benefits to be provided by the Company to Executive are not available
under any current plan or policies of the Company. Accordingly, Executive
further acknowledges that the payments and benefits under this Agreement provide
adequate consideration for Executive’s obligations to the Company contained in
Section 7 (Confidential Information), Section 8 (Non-Competition), Section 10
(Remedies) and Exhibit A (Release).


16. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes any prior
agreements, undertakings, commitments and practices relating to Executive’s
employment by the Company.


17. Amendments. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing, duly executed by both parties.


18. Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.


19. Governing Law. This Agreement, and the legal relations between the parties,
shall be governed by and construed in accordance with the laws of the State of
Connecticut without regard to conflicts of law doctrines and any court action
arising out of this Agreement shall be brought in any court of competent
jurisdiction within the State of Connecticut.
 
11

--------------------------------------------------------------------------------

20. Withholding. All compensation payable hereunder, including salary and other
benefits, shall be subject to applicable taxes, withholding and other required,
normal or elected employee deductions.


21. Counterparts. This Agreement and any amendment hereto may be executed in one
or more counterparts. All of such counterparts shall constitute one and the same
agreement and shall become effective when a copy signed by each party has been
delivered to the other party.


22. Headings. Section and other headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.


THE COMPANY


PHOTRONICS, INC.


By:
       
Name:
 
Title:



EXECUTIVE


/s/ Peter S. Kirlin
 
Name: Peter S. Kirlin
 
Address: 18 Butternut Ridge, Newtown, CT 06470

 
12

--------------------------------------------------------------------------------

EXHIBIT A


RELEASE


1. I signed an Employment Agreement with Photronics, Inc. (the
“Company”), effective May 4, 2015 (the “Agreement”), wherein I agreed to the
terms applicable to certain terminations of employment with the Company.
Pursuant to the terms of the Agreement, I am entitled to certain severance
payments and benefits, described in the Agreement, provided that I sign this
Release.


2. In consideration of the severance payments described in the Agreement, I, on
behalf of myself, my heirs, agents, representatives, predecessors, successors
and assigns, hereby irrevocably release, acquit and forever discharge the
Company and each of its respective agents, employees, representatives, parents,
subsidiaries, divisions, affiliates, officers, directors, shareholders,
investors, employees, attorneys, transferors, transferees, predecessors,
successors and assigns, jointly and severally (the “Released Parties”) of and
from any and all debts, suits, claims, actions, causes of action, controversies,
demands, rights, damages, losses, expenses, costs, attorneys’ fees,
compensation, liabilities and obligations whatsoever, suspected or unsuspected,
known or unknown, foreseen or unforeseen, arising at any time up to and
including the date of this Release, save and except for the parties’ obligations
and rights under this Release. In recognition of the consideration set forth in
the Agreement, I hereby release and forever discharge the Released Parties from
any and all claims, actions and causes of action, I have or may have as of the
date of this Release arising under any federal, state, or local statute,
regulation, ordinance, or law of any kind, including under the Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”), the Connecticut Human Rights
and Opportunities Law, the Connecticut Family and Medical Leave Law, and the
Connecticut Age Discrimination and Employee Insurance Benefits Law, and
including claims for wrongful discharge, breach of contract, or in tort.


3. I agree not to criticize, denigrate, or otherwise disparage the Company or
any other Released Party.


4. This Release is not an admission of guilt or wrongdoing by either me or the
Company. This Release constitutes the entire agreement between me and the
Company with respect to the subject matter hereof, and I am not signing this
Release in reliance on any representation not expressly set forth herein. No
provisions of this Release may be modified, waived, amended or discharged except
by a written document signed by me and a duly authorized Company representative.
This Release binds my heirs, administrators, representatives, executors,
successors, and assigns, and will inure to the benefit of all Released Parties
and their respective heirs, administrators, representatives, executors,
successors, and assigns. The invalidity or unenforceability of any provision of
this Release shall not affect the validity or enforceability of any other
provision of this Release, which shall remain in full force and effect. A waiver
of any conditions or provisions of this Release in a given instance shall not be
deemed a waiver of such conditions or provisions at any other time. If any of
the provisions, terms or clauses of this Release are declared illegal,
unenforceable or ineffective in a legal forum, those provisions, terms and
clauses shall be deemed severable, such that all other provisions, terms and
clauses of this Release shall remain valid and binding upon both parties. If any
of the provisions, terms or clauses of this Release are found by a court to be
overly broad, those provisions, terms and clauses shall be enforceable (and
modified and enforced) to the broadest extent permissible under the law. The
validity, interpretation, construction, and performance of this Release shall be
governed by the internal laws of the State of Connecticut (excluding any that
mandate the use of another jurisdiction’s laws).
 
13

--------------------------------------------------------------------------------

5. All payments to me under this Release shall be net of applicable withholdings
and deductions.


6. The Company advised me to take this Release home, read it, and carefully
consider all of its terms before signing it. The Company gave me at least 21
days in which to consider this Release, and I waive any right I might have to
additional time beyond this consideration period within which to consider this
Release. The Company advised me to discuss this Release with my own attorney (at
my own expense) during this period if I wished to do so. I understand that I may
revoke my acceptance of this Release within seven (7) days after I sign it
(“Revocation Period”). I understand that if I revoke my acceptance of this
Release, I will not be entitled to any payments or benefits hereunder or
otherwise in connection with the termination of my employment with the Company,
except as required by law in the absence of the Agreement and this Release. I
have carefully read this Release, fully understand what it means, and am
entering into it voluntarily.


Peter Kirlin
         
Print Name
Date
     
Signature
   

 
 
14

--------------------------------------------------------------------------------